Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Kim et al. (US 2010/0051397).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, at least one clocking pin extending upwards from a subset of the mounting portions in the plurality of mounting portions, the subset being less than all of the mounting portions in the plurality of mounting portions.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 4, said plurality of sections includes at least a first plurality of sections having a first arc length, and a second plurality of sections having a second arc length, distinct form the first arc length; the mounting face being lower than the top face, relative to the gravitational direction; and the mounting portion being connected to the center portion via a trough section having a hook shaped cross-section.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 7, wherein at least one of, and less than all of, said plurality of sections includes a recess intruding radially inward into the at least one of, and less than all of, said plurality of sections and the recess is a keying feature; the mounting face being lower than the top face, relative to the gravitational direction; and the mounting portion being connected to the center portion via a trough section having a hook shaped cross-section.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 13, wherein at least one section of the plurality of mounting sections includes a clocking pin extending upwards, relative to a gravitational direction, from the corresponding mounting face; the mounting face being lower than the top face, relative to the gravitational direction; and the mounting portion being connected to the center portion via a trough section having a hook shaped cross-section.



Examiner’s Comment
 	(1) With respect to 35 USC 112, the amendment claims overcome the rejections. Thus, 35 USC 112 rejections have been withdrawn. 
 	(2) With respect to 35 USC 102, the amended claim overcome claims 3 and 7. Thus, 35 USC 102 rejections have been withdrawn. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761